The CouRT
said they had decided in the ease of the United *463Stales v. Benjamin King, at October term, 1822, (not reported,) that accounts, so certified, were evidence where the defendant was charged with money advanced to him by the United States, for which he was to account. In that case money had been advanced to King upon a contract for gun-locks.
The present defendant was commissioner of claims and received money in advance for the contingencies of his office, for' which he is called upon to account. .